Citation Nr: 1619714	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  14-37 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from April 1975 to April 1978.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a November 2013 notification of the VA St. Paul, Minnesota Pension Center that denied entitlement to nonservice-connected pension benefits on the basis of excess countable income.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's annualized countable annual income for VA pension purposes, minus unreimbursed medical expenses, has exceeded the maximum annual income limit for receipt of nonservice-connected disability pension compensation since the date of application.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected pension benefits are not met. 38 U.S.C.A. § 1521(a)(b) (West 2015); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 3.272, 3.273 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

The RO notified the Veteran in November 2013 of the evidence and information necessary to substantiate his claim for nonservice-connected pension benefits and the responsibilities of the Veteran and VA in obtaining such evidence.  Although the Veteran has not been notified of the evidence and information necessary to establish an effective date, he has not been prejudiced by the lack of this notice, as the denial of his claim renders this question moot. 

With respect to the duty to assist, there is no indication that any pertinent records remain outstanding.  The Veteran submitted evidence to establish that he is in need of regular aid and attendance, as well as income and expense evidence, including any medical expenses that could lower his countable income, and updated amounts during the appeal in response to adjudicatory determinations.  The RO verified the amount of the Veteran's benefits received from the Social Security Administration.  There is no argument or indication that any pertinent evidence remains outstanding.

In sum, VA has made reasonable efforts to obtain evidence necessary to substantiate the claim and the Veteran has had the opportunity to submit evidence and arguments.  VA has satisfied its duties to inform and assist the Veteran.  

Pertinent Law and Regulations

A veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income. 38 U.S.C.A. § 1521; 38 C.F.R. § 3.23.  

Basic entitlement to pension exists if, among other things, the veteran's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. §§ 3.3(a)(3), 3.23(a),(b),(d)(4); 38 U.S.C.A. § 1521(a), (b).  The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations. 38 C.F.R. § 3.21, 3.23. 

In determining annual income, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated. 38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income. 38 C.F.R. § 3.271(a)(1),(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable. 38 C.F.R. § 3.371(c). 

Under 38 C.F.R. § 3.372, the following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); and medical expenses in excess of five percent of the MAPR, which have been paid.  Unemployment compensation is not specifically excluded under 38 C.F.R. § 3.271 and therefore is included as countable income. 

Unreimbursed medical expenses paid by the veteran or his wife are excluded from income, if they exceed five percent of the maximum rate. 38 C.F.R. § 3.271(g).  In other words, qualifying medical expenses in excess of five percent of the maximum rate may be applied to reduce countable income, dollar for dollar.  In order to be excluded from income, these medical expenses must be paid during the time period at issue, regardless of when they were incurred. Id.  Where the Veteran is entitlement to aid and attendance, all reasonable fees paid to an in-home caregiver or attendant for personal care of the Veteran and maintenance of the Veteran's immediate environment may be allowed. See VA Adjudication Procedures Manual, M21-1MR, Part V, Subpart iii, ch. 1, sec. G(43)(d) (2015). The attendant does not have to be a licensed health professional. Id

Factual Background and Legal Analysis

The Veteran meets the wartime service requirements for nonservice-connected pension.  Additionally, in a January 2014 rating decision, he was found to be permanently and totally disabled for pension purposes, as well as in need of regular aid and attendance.  However, in order for VA to award benefits of this nature, the Veteran must meet certain income and net worth limits as defined by law.  In November 2013, he was determined to be ineligible to receive pension because his countable family income exceeded the maximum rate.  An appeal ensued.

The facts of the case are not in dispute.  VA Form 21-527EZ, Application for Pension, was received on November 18, 2013 indicating that the Veteran was married.  He reported that he received $1960.00 in social security benefits monthly and $1234.00 monthly in long-term disability payments.  However, a data match with the Social Security Administration showed that he received a Cost of Living Adjustment to $2,010.00 per month, effective December 2013.  Therefore, for the 12-month period beginning December 2013, when the claim was received, the Veteran's social security and long-term disability income was $38,928.00 yearly.  No medical expenses were provided, but the Veteran did indicate that he paid fall tuition and fees for his stepson.

The Veteran was afforded an informal conference by telephone in April 2014 with a VA Decision Review Officer and related that his stepson had been age 22 on the date of application for pension but had turned 23 on February 13, 2014.  He was advised that his stepson was ineligible as a dependent when he turned 23.  

The maximum annual pension rate for a Veteran with one dependent was $25,022 at the aid and attendance rate.  Therefore, on the date of receipt of the Veteran's application for pension, his countable income of $38,928.00 yearly exceeded VA income limits for pension purposes by $13,906.00.  

The Veteran submitted additional documentation on medical expense reports on VA form 21-8416 in August 2014 and in February 2015 showing medical expenses totaling $11,737.00 between November 18, 2013 and November 30, 2014.  When the standard five percent deduction of $828.00 (see VA Adjudication Procedures Manual, M21-1MR, Part V, Subpart iii, ch. 1, sec. G(43)(d)) was applied, the medical expense amount of $10,909.00 lowered his $38,928.00 annual income to $28,019. 00.  This amount also exceeded the maximum annual pension rate for a Veteran with one dependent at the age and attendance rate of $25,022.00, effective December 1, 2013.

Effective February 1, 2014, reported medical expenses of $10,995.00 ($11,823.00 minus the standard five percent reduction of $828.00) were deducted from the Veteran's countable income of $38,928.00 which lowered income to $27,933.00.  However, his income for VA purposes continued to exceed the maximum annual pension rate for a Veteran with one dependent at the aid and attendance rate of $25,022.00, effective February 1, 2014. 

A social security inquiry in December 2014 reflects that the Veteran's had been given a cost-of adjustment increase to $2044.00 monthly ($24,528.00 annually).  Therefore, effective December 1, 2014, reported medical expenses of 10,995.00 (11,823.00 minus the standard five percent reduction of $842.00) were recalculated resulting in an annual income of $28,355.00 for VA purposes.  However, the appellant's income continued to exceed the maximum annual pension rate for a Veteran with one dependent at the aid and attendance rate of $25,448.00 by $2907.00, effective December 1, 2014. 

The record reflects that effective January 1, 2015, VA considered social security and disability income of $39,336.00 and reported medical expenses of 9,079.00 ($9,921.00 minus the standard five percent reduction of $842.00) in re-calculating the Veteran's annual income to $30,257.00 for VA pension purposes.  However, this amount continued to exceed the maximum annual pension rate for a Veteran with one dependent at the aid and attendance rate of $25,448, effective January 1, 2015.

The Board points out that the appellant is always free to provide updated information regarding his income and more recent medical expenses should his circumstances change.  Under the circumstances, however, prior information provided by the Veteran, in conjunction with the applicable law and regulations, is unavailing of a grant of nonservice-connected pension compensation.  The Board is bound by the applicable law. See 38 U.S.C.A. § 7104(c).  Congress specifically prohibits the payment of VA pension benefits when a veteran's income exceeds certain levels.  The Court has held that where the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law. Sabonis v. Brown, 6 Vet.App. 426 (1994).  Because the Veteran's income in has exceeded the statutory limits since the date of application for pension, he is not entitled to payment of pension.  His claim is therefore denied.


ORDER

Entitlement to a nonservice-connected pension is denied.  





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


